Citation Nr: 1535583	
Decision Date: 08/19/15    Archive Date: 08/31/15

DOCKET NO.  12-27 266A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for dysthymic disorder. 


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1996 to September 2005 and from June 2007 to December 2008. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted service connection for a dysthymic disorder and assigned a noncompensable rating, effective December 5, 2008.  A March 2010 rating decision increased the evaluation to 10 percent from November 11, 2009.  An October 2012 rating decision increased the evaluation to the current 30 percent, effective from the December 5, 2008 date of service connection.  Since this grant did not constitute a full grant of the benefits sought on appeal, this claim remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

The Board previously remanded the case for additional development in March 2014 and January 2015 and now returns for final appellate review.  As will be discussed herein, the Board finds that the agency of original jurisdiction (AOJ) substantially complied with the remand orders and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

In September 2014, the Veteran asked the AOJ to "expedite" his appeal due to financial hardship.  The Board notes that VA has a duty to expeditiously handle remanded appeals.  The Veteran has not made a motion to advance his case on the Board's docket.  Cf. 38 C.F.R. § 20.900(c) (2015).

In May 2015, the Veteran submitted additional evidence in the form of the report of a private mental disorders examination, along with a waiver of consideration of the evidence by the AOJ.  38 C.F.R. § 20.1304(c) (2015).  Therefore, the Board may properly consider such newly received evidence.

This appeal has been processed utilizing the Veterans Benefits Management System (VBMS) and Virtual VA, paperless, electronic claims processing systems.   


FINDING OF FACT

For the entire period on appeal, the Veteran's dysthymic disorder has been productive of symptomatology resulting in occupational and social impairment with reduced reliability and productivity, without more severe manifestations that more nearly approximate occupational and social impairment with deficiencies in most areas, or total occupational and social impairment. 


CONCLUSION OF LAW

The criteria for an initial rating of 50 percent, but no higher, for dysthymic disorder have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code (DC) 9433 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits. 

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA with regard to the Veteran's underlying service connection claim.  Specifically, in a January 2009 letter, sent prior to the September 2009 rating decision, VA advised the Veteran of the evidence and information necessary to substantiate his claim for service connection, as well as his and VA's respective responsibilities in obtaining such evidence and information. Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra. 

Thereafter, the September 2009 rating decision granted service connection for dysthymic disorder and assigned an initial noncompensable percent rating, effective December 5, 2008.  The Veteran subsequently appealed with respect to the propriety of the initially assigned rating from the original grant of service connection.  VA's General Counsel has held that no VCAA notice is required for such a downstream issue.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess, supra.  In this case, the Veteran's claim for service connection for a dysthymic disorder was granted and an initial rating assigned in the September 2009 rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned rating, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In the instant case, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In this regard, VA and private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained. 

The Veteran was also afforded VA examinations in July 2009, February 2010, and May 2014, with an addendum opinion in January 2015, in conjunction with the claim on appeal.  Neither the Veteran nor his representative has alleged that the examinations are inadequate.  Moreover, the Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected dysthymic disorder as they include interviews with the Veteran, reviews of the record, and full psychological examinations, addressing relevant rating criteria.  Therefore, the Board finds that the examination reports of record are adequate to adjudicate the Veteran's initial rating claim and no further examination is necessary.

As noted previously, in March 2014 and January 2015, the Board remanded the case for additional development, to include obtaining outstanding VA and private treatment records, affording the Veteran a VA examination with opinions addressing the severity of his dysthymic disorder, as well as an opinion distinguishing the symptoms of his service-connected disorder from those of any non-service connected psychiatric disabilities.  As discussed in the preceding paragraphs, the Veteran's private and VA treatment records have been obtained.  Additionally, the Veteran was afforded a VA examination in May 2014, and an addendum opinion was obtained in January 2015 addressing the Board's inquiries.  Therefore, the Board finds that the AOJ has substantially complied with the March 2014 and January 2015 remand directives such that no further action is necessary in this regard.  See D'Aries, supra.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim. 

II. Analysis  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. 

§ 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. 
§ 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  As in the instant case, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id. at 126.

The Veteran's service-connected dysthymic disorder is evaluated under the criteria of Diagnostic Code 9433.  See 38 C.F.R. § 4.130.  A 30 percent rating contemplates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occasional tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal) due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id. 

A 50 percent rating contemplates occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairments of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id. 

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

As the United States Court of Appeals for the Federal Circuit explained, evaluation under 38 C.F.R. § 4.130 is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed.Cir.2013).  The symptoms listed are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In the context of determining whether a higher disability evaluation is warranted, the analysis requires considering "not only the presence of certain symptoms[,] but also that those symptoms have caused occupational and social impairment in most of the referenced areas" - i.e., "the regulation ... requires an ultimate factual conclusion as to the Veteran's level of impairment in 'most areas.'"  Vazquez-Claudio, 713 F.3d at 117-18. 

Further, when evaluating a mental disorder, the Board must consider the "frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission," and must also "assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination."  38 C.F.R. 
§ 4.126(a). 

In addition to evidence regarding the Veteran's symptomatology and its impact on his social and occupational functioning, a Global Assessment of Functioning (GAF) score is another component considered to determine the entire disability picture for the Veteran.  The GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness" from 0 to 100, with 100 representing superior functioning in a wide range of activities and no psychiatric symptoms.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (quoting DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994)). 

Under DSM-IV, GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well and has some meaningful interpersonal relationships. 

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). 

GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). 

The Board notes that a GAF score need not be accepted as probative if it is determined that the score does not reflect the overall psychiatric disability picture at the time of the examination.  Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995) (it is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in so doing, the Board may accept one medical opinion and reject others).  However, the probative value of the GAF scores will be considered in light of the other evidence of record. 

As indicated previously, the Veteran's dysthymic disorder has been assigned a 30 percent rating, effective December 5, 2008.  He alleges that such disability is more severe than the currently assigned rating and, therefore, warrants a higher initial rating.  The relevant evidence of record includes VA and private treatment records; July 2009, February 2010, April 2011 and May 2014 VA examination reports with a January 2015 addendum opinion; lay statements from the Veteran and his wife; and a private psychological evaluation conducted in March 2015.

In July 2009, the Veteran underwent a VA mental disorders examination.  At that time, the Veteran reported difficulty trusting others or becoming close to them.  He reported being married for 8 years, but experienced difficulty in getting close to his wife due to a diagnosis of sex addiction.  He reported average relationships with his two children.  The Veteran indicated that he had friends, both from high school and from the military.  He was actively seeking a job at the time of the examination, and indicated he believed his criminal record kept him from being hired. 

The examiner noted no apparent impairment of the Veteran's thought processes or communication.  His behavior was noted as unremarkable, and there was no impairment of his activities of daily living due to the symptoms of his mental disorder. 

On mental status examination, the Veteran was found to be fully oriented, well groomed, friendly and cooperative.  His mood was presented as very mildly depressed with full and reactive affect.  He denied suicidal or homicidal intent or planning, hallucinations, or delusions.  The examiner noted the Veteran's attention, memory, and judgment all appeared to be within normal limits. 

The examiner found that there was not total occupational and social impairment due to mental disorder signs and symptoms.  The Veteran had no mental disorder signs or symptoms that resulted in deficiencies in judgment, thinking, family relations, work, mood or school.  No reduced reliability and productivity due to mental disorder symptoms was found.  There was no decrease in work efficiency or intermittent periods of inability to perform occupational tasks due to mental disorder signs and symptoms.  There was a lack of mental disorder signs and symptoms that were transient or mild, and no decreased work efficiency or an inability to perform occupational tasks only during periods of significant stress. 

The examiner noted that the symptoms of the Veteran's dysthymic disorder were not severe enough to interfere with his occupational and social functioning.  He attributed any reported impairment in social functioning to be the result of the Veteran's Avoidant Personality Disorder.  The examiner assigned a GAF score of 70.

In a December 2009 VA treatment note, the Veteran reported working as a manager at a printing and photography company.  The job was going well.  He reported feeling depressed, but sleeping well.  The Veteran reported significant difficulties concerning dealing with the deaths of his parents, which occurred when he was aged 6 and 22.  The Veteran indicated that nothing excited him.  His energy level was average, as was his concentration and appetite.  The Veteran denied any suicidal or homicidal ideation.  The Veteran further reported feeling uncomfortable around other people, and becoming anxious and nervous.  The Veteran denied having anxiety attacks, generalized anxiety disorder, obsessive-compulsive disorder, or specific phobias.  He described his relationship with his wife as difficult and stressful. 

On mental status examination, the Veteran was found to be dressed and groomed appropriately.  His speech was normal in rate, volume, and tone.  His mood was sad and his affect was restricted.  He denied any auditory or visual hallucination, delusion, paranoia, or ideas of reference.  He was alert and oriented times 3.  The Veteran's memory was grossly intact and his judgment and insight appeared fair.  The VA psychiatrist assigned a GAF score of 65.

In February 2010, the Veteran underwent a VA mental disorders examination.  At that time, the Veteran reported experiencing a depressed mood "off and on" throughout the day, approximately 2 to 3 days a week.  He rated the depressed mood as a "5" on a 1 to 10 scale.  The Veteran reported experiencing nightmares but that the medication he was taking helped quell them.  The Veteran reported that he had been "sleeping good" and denied experiencing any other significant difficulties.  

On examination, the Veteran was found to be clean, neatly groomed, and appropriately and casually dressed.  His speech was unremarkable, with his attitude noted as cooperative, friendly, relaxed, and attentive.  His affect was appropriate and mood was good.  The examiner noted the Veteran's attention was intact and that he was oriented times 3.  The Veteran's thought process was unremarkable, as was his thought content, and he experienced no delusions.  The Veteran displayed appropriate judgment and insight.  The examiner noted no sleep impairment, hallucinations, or inappropriate behavior.  No obsessive or ritualistic behavior was noted.  The Veteran did not experience panic attacks, or homicidal or suicidal thoughts.  He displayed good impulse control, and an ability to maintain minimum personal hygiene.  The Veteran had neither episodes of violence nor any problems with his activities of daily living.  His remote memory and immediate memory were normal, although his recent memory was mildly impaired.  The Veteran reported forgetting whether or not he had performed a task, and having to write himself a note to remember.  The Veteran reported working in accounting/finance as a marketing manager.  His employment was full time.  He reported increased absenteeism was a problem.  The VA psychiatrist assigned a GAF score of 68.

Overall, the VA psychiatrist found there was not total occupational and social impairment due to mental disorder signs and symptoms.  The Veteran had no mental disorder signs or symptoms that resulted in deficiencies in judgment, thinking, family relations, work, mood or school.  No reduced reliability and productivity due to mental disorder symptoms was found.  The examiner indicated that there was no occasional decrease in work efficiency nor were there intermittent periods of inability to perform occupational tasks due to mental disorder signs and symptoms.  

However, the examiner did find that there were mental disorder signs and symptoms that were transient or mild, and decreased work efficiency and ability to perform occupational tasks only during periods of significant stress.  The psychiatrist explained that the Veteran reported being absent from work for an approximate total of 3 weeks, due to a depressed mood.  However, with medication, the Veteran's mood had improved and he experienced the depression approximately 2 to 3 days a week.  

In a February 2010 VA treatment note, the Veteran was noted to be doing better, although he still experienced problems sleeping.  He reported a depressed mood, and feelings of loneliness.  He reported having pending legal issues regarding his behavior in the military, which made it difficult to find a job.  As a result, there were financial difficulties that caused a strain on his marriage.  The Veteran denied any suicidal or homicidal ideation.

On mental status examination, the Veteran was found to be dressed and groomed appropriately.  His speech was normal in rate, volume and tone.  His mood was "ok," and his affect restricted.  The Veteran denied any auditory or visual hallucination, delusion, paranoia or ideas of reference.  His insight and judgment were found to be fair.  The VA psychiatrist assigned a GAF score of 65.

In a June 2010 VA treatment note, the Veteran reported that he was doing better.  He was taking his medications regularly and experienced better sleep, although it was sometimes interrupted by nightmares related to his deceased mother.  His relationship with his wife and children had improved.  He was working as a home inspector at that time, and reported he enjoyed his work.  His mood was better, although his concentration was average.  The Veteran denied any suicidal or homicidal ideation at that time. 

On mental status examination, the Veteran was found to be dressed and groomed appropriately, with good eye contact and speech that was normal in rate, volume, and tone.  His mood was noted as "ok," and he displayed a restricted affect.  The Veteran denied auditory or visual hallucinations, delusions, paranoia, or ideas of reference.  His insight and judgment were noted as fair.  The VA psychiatrist assigned a GAF score of 65.

In a letter dated June 2010, the Veteran's private psychiatrist indicated that she had been treating the Veteran on a monthly basis since 2009.  She reported that the Veteran experienced ongoing depression, emotional distress, anger, nightmares, sleep impairment, hopelessness, and detachment from friends and family.  She then described the medication regiment the Veteran was on in order to treat these symptoms.

In April 2011, the Veteran underwent another VA mental disorders examination in connection with a separate claim for service connection.  At that time, the Veteran reported feeling depressed since childhood, and avoiding people.  He indicated he had been married for 10 years, and the marriage was "okay," as was his relationship with his sons.  The Veteran reported being employed full-time as a banker, and that his employer had adjusted his hours to compensate for the odd sleep schedule caused by the Veteran's medications.  

On mental status examination, the Veteran was fully oriented, well-groomed, friendly, and cooperative.  His mood was found to be mildly depressed and his affect somewhat restricted.  He denied suicidal or homicidal intent, hallucinations or delusions.  The Veteran's attention, memory, and judgment appeared to be within normal limits.

In July 2011, the Veteran was seen as a walk-in at a VA mental health clinic, for purpose of filling a prescription.  On mental status examination, the Veteran was found to be well-dressed and groomed, with speech at a normal volume, rate, and tone.  His psychomotor skills were found to be normal.  The Veteran reported some depression and displayed a restricted affect.  He was oriented times 3 and had no hallucinations or delusions.  He denied suicidal ideation at that time.

In a December 2011 VA treatment note, the Veteran reported that he had recently changed jobs, and enjoyed his new work.  He reported an improved mood and indicated he was sleeping regularly.  The Veteran enjoyed spending time with his family and noted his relationship with his family had improved.  His energy level, concentration, and appetite were all noted as normal.  He denied any suicidal or homicidal ideation.  Some anxiety was noted, concerning having to perform in public. 

On mental status examination, the Veteran was noted to be dressed and groomed appropriately.  His speech was normal in rate, volume, and tone.  His mood was "ok," and his affect was restricted.  The Veteran denied any auditory or visual hallucination, delusion, paranoia, or ideas of reference.  His insight and judgment were fair.  A depression screening was negative, as the Veteran denied experiencing little interest or pleasure in doing things or feeling down, depressed or hopeless in the previous two weeks.  The psychiatrist assigned a GAF score of 65. 

In a June 2012 VA treatment note, the Veteran was evaluated for depression and PTSD.  At that time, he tested negative for both and the VA psychologist declined to pursue further intervention.

In a July 2012 VA treatment note, the Veteran scored negative on a screen for depression.  He reported no history of suicide attempts and denied hearing voices commanding harm to self or others.  The Veteran indicated experiencing mood swings, although his medication kept him from being frequently depressed.  He reported working as a financial analyst for the state of Florida, which meant he had to work with people, which he did not enjoy.  The Veteran reported experiencing panic attacks when he was expected to make presentations in front of groups of people, or when he was around a group of people.  He reported experiencing these attacks 2 to 3 times a week when at work.  Throughout the session, the Veteran frequently indicated that his medication helped with his various symptoms. 

The Veteran indicated a moderate loss of interest in activities that he used to enjoy, and feeling extremely distant or cut off from other people.  He indicated feeling emotionally numb and being unable to have loving feelings for the persons around him.  He reported trouble with falling or staying asleep, and was irritable or had angry outbursts often.  The Veteran reported experiencing difficulty concentrating.  Such problems made it extremely difficult for the Veteran to do his work, take care of things at home, and get along with other people. 

On mental status examination, the Veteran was found to be appropriately dressed, with good personal hygiene.  His speech was calm, clear, and at normal speed.  He was cooperative and pleasant. He was oriented times 4.  There was no evidence of a psychotic thought process, and his thoughts were logical, coherent, and linear.  There was no evidence of hallucinations, delusions, obsessions, or compulsions.  The Veteran's mood was mildly apprehensive and euthymic and his affect was neutral.  His memory was intact and his insight and judgment were good.  The VA psychiatrist assigned a GAF score of 50.

In a November 2012 VA treatment note, the Veteran reported sleep problems in that he experienced insomnia.  He reported his mood had become somewhat depressed, but he had no recent anxiety attacks or nightmares. 

On mental status examination, the Veteran was found to be appropriately dressed and groomed.  His speech was calm, clear, and at a normal speed, and was articulate and informative.  The Veteran was cooperative, pleasant and appropriate.  He was oriented times 4, with no evidence of psychotic thought processes.  His thoughts were logical, coherent, and linear.  There was no evidence of hallucinations, delusions, obsessions or compulsions.  The Veteran's mood was mildly apprehensive, which faded as the session continued.  His affect was neutral.  There was no evidence of suicidal or homicidal ideation, and the Veteran's memory for recent and remote events was intact.  Insight and judgment were good.  The VA psychiatrist assigned a GAF score of 65.

In March 2013, the Veteran submitted a letter in which he indicated that, due to his dysthymic disorder, he experienced impaired judgment and abstract thinking, depressed mood, anxiety, chronic sleep impairment, and mild memory loss.  He stated he shows no emotions and had a decreased involvement in activities.  The Veteran reported difficulties in his marriage because he didn't show emotion or love for his family.  He also indicated having difficulty establishing relationships with friends and coworkers.  The Veteran indicated that he was thought by others to be disengaged, excessively introverted and awkward. 

Also in March 2013, the Veteran's wife submitted a letter in support of her husband's claim for an increased rating.  She indicated the Veteran was withdrawn and did not pursue social or working relationships.  She stated the Veteran did not show feelings of love or affection, or any other kind of emotion.  He was distant around their sons, had trouble sleeping, and experiences constant mood swings.  

In a November 2013 VA treatment note, the Veteran reported experiencing depression and anxiety for many years.  He reported having "flashes" of suicidal ideation at two points in the prior year-both at times when he was experiencing increased marital stress.  At the time of the note, he denied having any suicidal or homicidal ideation.  The Veteran reported experiencing poor sleep.  His memory and concentration were also poor; he indicated his boss and wife both complained that he was forgetful.  The Veteran reported feeling fatigued, which he attributed to the medications he was taking. 

On mental status examination, the Veteran was found to be normally dressed and groomed.  He was alert and oriented times 4.  The Veteran's mood was stoic and his affect blunted in intensity.  His speech was normal and he showed no signs of psychosis.  His insight and judgment were deemed sufficient to maintain his current level of functioning. 

In an undated letter from the Veteran, received by VA in November 2013, he indicated that he was introverted and had difficulty maintaining effective work and social relationships.  He reported isolating himself from his wife and children.  The Veteran indicated that he had anxiety attacks whenever he was around more than two people, which caused him to experience panic attacks more than once a week.  He indicated his memory was poor, that his wife and boss both complained that he was forgetful and did not complete tasks.  He reiterated that his VA psychiatrist told him he had a blunted affect and a stoic mood.

In May 2014, the Veteran underwent another VA mental disorders examination.  The examiner reviewed the Veteran's electronic claims folder.  He noted that the Veteran's VA treatment records indicated that he had been diagnosed with a dysthymic disorder, panic disorder, an unspecified disruptive, impulse-control and conduct disorder, and avoidant personality disorder.  The examiner was able to differentiate what symptoms were attributable to each diagnosis, and found that the Veteran's service-connected dysthymic disorder caused occupational or social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or, symptoms are controlled by medication.  

The Veteran indicated his marriage was going "okay," as was his relationship with his two children.  He indicated he got along with the people he knew who were not his family.  The Veteran was working full-time for the state of Florida and was performing adequately, although he reported occasionally forgetting assignments and feeling introverted.  He indicated that his co-workers likely found him "weird" in that he wasn't outgoing and found it difficult to socialize. 

On mental status examination, the Veteran was found to be alert and fully oriented. His speech was monotonous, with normal rate and syntax.  His thought content and process were unremarkable.  The Veteran's mood was mildly dysphoric with a somewhat blunted affect and an odd demeanor.  There was no observable responsiveness to internal stimuli.  The Veteran denied hallucinations and delusions, as well as suicidal or homicidal ideation, intent or planning.  There was no observable impairment in attention, concentration or memory.  The examiner found the Veteran experienced a depressed mood, chronic sleep impairment and mild memory loss, such as forgetting names, directions, or recent events.  He assigned a GAF score of 70. 

In a May 2014 letter, the Veteran indicated that his service-connected disability caused multiple problems in his life, including social and work problems.  He indicated he experienced impaired judgment, impaired abstract thinking, depressed mood, anxiety, chronic sleep impairment, and memory loss.  He indicated he showed no emotions, had a severe reduction in emotional expressiveness (which he characterized as a flattened affect) and decreased involvement in "life activities."  The Veteran explained the difficulties in his marriage were due to his inability to show emotions or love for his wife and children.  He stated that he had difficulties establishing relationships with friends and coworkers.  

In response to the Board's January 2015 remand, the May 2014 VA examiner provided an addendum opinion to address the question of whether the Veteran's panic disorder or impulse and conduct control disorders were part of his service-connected dysthymic disorder, or, in the alternative, whether such are otherwise related to service.  In response, the examiner reported that he found no evidence to indicate that the Veteran's panic disorder was part of his service-connected disorder or related to a disease or injury in service.  As rationale, the examiner noted there was no in-service indication of a disorder other than depressive disorders.  As for the impulse control disorder, the examiner found that that disorder was related to components of the Veteran's diagnosed sexual addiction, and not any depressive disorder or in-service disease or injury. 

In May 2015, VA received from the Veteran a VA disability benefits questionnaire, completed by a private psychologist.  That psychologist reviewed the Veteran's claims folder and diagnosed the Veteran with major depressive disorder (which he indicated was the new name of dysthymic disorder), generalized anxiety disorder and panic disorder.  The psychologist indicated that it was possible to differentiate what symptoms were attributable to each diagnosis; however, when asked to do so, he merely referred the reader to the Veteran's medical records.  When asked to discuss whether there was any clinical association between the diagnoses, the psychologist indicated "yes" but did not discuss them. 

The psychologist concluded that the Veteran experienced occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  He indicated that it was not possible to differentiate which portion of the occupational and social impairment was caused by each mental disorder, indicated that all of the diagnoses negatively affect the Veteran. 

The psychologist further found that the Veteran experienced a depressed mood; anxiety; panic attacks more than once a week; near-continuous panic or depression affecting his ability to function independently, appropriately and effectively; chronic sleep impairment; mild memory loss, such as forgetting names, directions or recent events; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a work-like setting; and a neglect of personal appearance and hygiene. 

As an initial matter, the Veteran has been diagnosed with generalized anxiety disorder and panic disorder or impulse control and conduct disorder in addition to his service-connected dysthymic disorder (which is now termed persistent depressive disorder).  In this regard, when it is not possible to separate the effects of the service-connected condition from a nonservice-connected condition, 38 C.F.R. 
§ 3.102, which requires that reasonable doubt on any issue be resolved in the Veteran's favor, clearly dictates that such signs and symptoms be attributed to the service-connected condition.  See Mittleider v. West, 11 Vet. App. 181 (1998).  

In the instant case, as previously discussed, the May 2014 VA examiner rendered an opinion in January 2015 that the Veteran's panic disorder or impulse control and conduct disorder was separate from his service-connected psychiatric disability and not otherwise related to service.  As he considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed, and offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two, the Board accords great probative weight to such opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  In contrast, the March 2015 private psychologist merely offered conclusory statements indicating that the Veteran's anxiety and panic disorder was related to his military service and co-morbid with his major depressive disorder without a rationale beyond generally citing to the Veteran's medical records.  Therefore, the Board accords no probative weight to the March 2015 private psychologist's opinion on such matter.  Consequently, the Board has attributed all psychiatric signs and symptoms to the Veteran's service-connected dysthymic disorder, unless the evidence shows that the relevant symptomatology is the result of his nonservice-connected generalized anxiety disorder and panic disorder or impulse control and conduct disorder.

In light of the evidence of record, and resolving all reasonable doubt in the Veteran's favor, the Board concludes that the Veteran's dysthymic disorder most nearly approximates the criteria for a 50 percent evaluation for the entire appeal period as the evidence shows it results in occupational and social impairment with reduced reliability and productivity due to symptoms that include flattened affect, depressed mood, panic attacks, anxiety, impairment of memory, impaired judgment, and impaired abstract thinking.  Moreover, the Veteran's disorder results in impairment of social functioning, as indicated by the Veteran's tendency to keep to himself and emotional detachment from his family.  Furthermore, he has occupational limitations as indicated by his lack of energy, absenteeism, and forgetfulness.  As such, the Board finds that the Veteran's dysthymic disorder most nearly approximates the criteria for a 50 percent rating for the entire appeal period.  As noted previously, the symptoms listed for the rating criteria for 50 percent are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify" a 50 percent rating.  Mauerhan, supra.

However, as will be discussed herein, while such symptoms result in occupational and social impairment with reduced reliability and productivity, the Veteran does not experience deficiencies in most areas, such as school, work and family relations, judgment, thinking or mood, or total social and occupational impairment.  Therefore, an initial rating in excess of 50 percent is not warranted for any time period covered by this appeal. 

The Board further finds that the assigned GAF scores are largely consistent with a 50 percent rating.  During the period on appeal, the Veteran has generally been assigned GAF scores in the 61 to 70 range.  A GAF score of 61 to 70 reflects some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and with some meaningful interpersonal relationships.   The Board notes that, in a July 2012 VA treatment note, the Veteran was assigned a GAF score of 50, which represents serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  However, such a score is an outlier that does not fit with the Veteran's overall disability picture, as his level of functioning did not include such symptoms as suicidal ideation, severe obsessional rituals, frequent shoplifting or any serious impairment in social or occupational functioning, such as a lack of friends or an inability to keep a job.  Therefore, the Board affords this score little probative value.  Evans, supra. 

The Board also notes that the private psychological evaluation dated March 2015 represents an evaluation conducted expressly for the purpose of the Veteran's disability compensation.  The Board finds that the findings associated with that evaluation are drastically different from the findings of the Veteran's treating sources at his VA facility, with whom he meets regularly for the purpose of medical treatment.  Therefore, the Board finds the March 2015 private psychological evaluation to be of little probative value with respect to the Veteran's overall disability picture.

However, the Board notes that the probative evidence of record indicates that the Veteran more closely meets the criteria for a 50 percent disability rating for a dysthymic disorder.  The evidence reflects the Veteran does experience panic or anxiety attacks, sometimes on a regular basis.  In his November 2013 statement, the Veteran indicated he experienced panic attacks whenever he was around more than two people.  In VA treatment records from July 2012, the Veteran noted experiencing frequent panic attacks.  While the Board finds the Veteran has panic or anxiety attacks sometimes more than once a week, none of the evidence of record indicates panic on a near-continuous level, a symptom warranting a 70 percent rating. 

In addition, the Veteran indicated in his November 2013 letter that he experienced impaired judgment and impaired abstract thinking.  The clinical record also indicates that the Veteran's judgment and insight were impaired at various times.  In VA treatment notes dated December 2009, February 2010, June 2010, and December 2011, the Veteran's judgment and insight were noted as "fair."  In addition, the November 2013 note indicated the Veteran's judgment and insight were "sufficient."  

The record also indicates the Veteran experiences memory impairment.  In his multiple statements to VA, the Veteran reported being chastised by his wife and employer for failing to complete tasks.  He indicated he compensated for this memory loss by writing notes and reminders to finish assigned tasks.  

The record is also replete with indications that the Veteran experiences disturbances of mood, mostly taking the form of depression.  VA examination reports dated July 2009, February 2010, April 2011, and May 2014 all indicate the Veteran experienced a depressed mood.  The Veteran's psychiatrist indicated in her June 2010 letter that the Veteran experienced "ongoing depression." 

The Board acknowledges that the evidence of record supports a finding that the Veteran has some problems in establishing and maintaining effective work and social relationships.  While the Veteran reported on several occasions that his marriage and his interaction with his family had improved, the record consistently indicated that there was some degree of conflict in his marriage.  This conflict was confirmed by the statement of his wife.  In addition, the Veteran noted that he had some close friends from high school and the military, but they were no longer in contact.  The Board does note that, in regard to occupational impairment, except for when he was experiencing legal issues, the Veteran has been consistently employed in a full-time capacity throughout the pendency of his appeal, indicating some level of occupational capability. 

The Board does not find that the Veteran's dysthymic disorder symptoms are reflective of the criteria for, or more nearly approximate, a rating of 70 percent, which requires occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood.  The evidence does not show that the Veteran experiences suicidal ideation, obsessional rituals, near-continuous panic or depression affecting his ability to function independently, appropriately and effectively.  In addition, nothing in the record indicated the Veteran's speech was ever intermittently illogical, obscure, or irrelevant.  A single VA treatment note from July 2012 showed some impaired impulse control, regarding unprovoked irritability.  However, such is not of a frequently, duration, or severity to warrant a higher rating.  There was no indication in the Veteran's probative record that indicated spatial disorientation, neglect of personal appearance or hygiene, difficulty in adapting to stressful circumstances or an inability to establish and maintain effective relationships.  In short, the Veteran does not meet the criteria for a 70 percent rating.

Therefore, the Board finds that the preponderance of the evidence supports a finding that the Veteran's symptoms are reflective of the criteria for, and most nearly approximate, a 50 percent rating criteria. 

Because the Veteran's dysthymic disorder symptoms do not approximate a 70 percent disability evaluation, it is impossible to find that the Veteran's dysthymic disorder symptoms approximate a 100 percent evaluation, which requires total occupational and social impairment. 

The Board has considered whether staged ratings are appropriate for the Veteran's service-connected dysthymic disorder.  See Fenderson, supra.  However, the Board find that his symptomatology has been stable throughout the appeal period; therefore, assigning staged ratings for such disability is not warranted. 

The Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id. 

The Federal Circuit provided guidance in rating psychiatric disabilities, emphasizing that the list of symptoms under a given rating is nonexhaustive.  Vazquez-Claudio, supra.  The psychiatric symptoms present in this case are either listed in the schedular criteria or are similar in kind to those listed, as discussed above.  Review of the record does not reveal that the Veteran suffers from any symptoms of a dysthymic disorder that are not contemplated in the nonexhaustive list of symptoms found in the schedular criteria.  Furthermore, the rating schedule provides for greater compensation for greater disability than that suffered by the Veteran. 

The Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, as the appeal does not involve evaluation of multiple service-connected disabilities, further discussion of Johnson is unnecessary. 

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability.  The rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for total disability rating for compensation based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In the instant case, the record does not show either an express or implied TDIU claim for the relevant period.  The record reflects that the Veteran has been able to maintain regular and steady employment.  While there was some indication that he missed work due to the symptoms of his dysthymic disorder in February 2010, an adjustment of medication appeared to resolve the issue.  Overall, there is no evidence that the Veteran's dysthymic disorder renders him unemployable.  Therefore, a TDIU is not raised in the instant case and, as such, need not be further addressed.

In summary, while the criteria for an initial 50 percent rating for dysthymic disorder are met for the entirety of the appeal period, the preponderance of the evidence is against a rating in excess of 50 percent for his disability at any time since the grant of service connection. Therefore, the benefit of the doubt doctrine is not applicable, and entitlement to an initial rating in excess of 50 percent for a dysthymic disorder must be denied. 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.


ORDER

An initial rating of 50 percent, but no higher, for dysthymic disorder is granted, subject to the law and regulations governing the award of monetary benefits.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


